Exhibit 10.1

EMPLOYMENT AGREEMENT

BETWEEN

TEAM FINANCIAL, INC.

AND

ROBERT J. WEATHERBIE


--------------------------------------------------------------------------------


TABLE OF CONTENTS

Section

 

Page No.

 

 

 

1.

Term of Agreement and Definitions

1

 

 

 

2.

Entire Agreement

2

 

 

 

3.

Validity

2

 

 

 

4.

Paragraphs and other headings

2

 

 

 

5.

Successors

2

 

 

 

6.

Designation of beneficiaries

3

 

 

 

7.

Duties

3

 

 

 

8.

Salary, Bonus, Benefits, Additional Compensation

3

 

 

 

9.

Protection of Company’s Interests

5

 

 

 

10.

Termination by Company

5

 

 

 

11.

Termination by Executive

8

 

 

 

12.

Consequences of Breach

10

 

 

 

13.

Mitigation and Offset

11

 

 

 

14.

Tax “Gross-Up” Provision

11

 

 

 

15.

Remedies

11

 

 

 

16.

Binding Agreement

11

 

 

 

17.

Arbitration

11

 

 

 

18.

Amendment; Waiver

11

 

 

 

19.

Governing Law

12

 

 

 

20.

Notices

12

 

 

 

Signatures

 

12

 


--------------------------------------------------------------------------------


EMPLOYMENT AGREEMENT

BETWEEN

TEAM FINANCIAL, INC.

AND

ROBERT J. WEATHERBIE

This Agreement is made this 1st day of January, 2007, between Team Financial,
Inc., a Kansas corporation (“Company”) and Robert J. Weatherbie (“Executive”).

A.                                    Executive is employed as Chairman and
Chief Executive Officer, has rendered valuable services to Company and has
acquired an extensive background in and knowledge of Company’s business.

B.                                    Company desires to continue the services
of Executive and Executive desires to continue to serve Company as Chairman and
Chief Executive Officer.

In consideration of the foregoing recitals and the agreements set forth herein,
Company and Executive agree as follows:

1.                                      Term of Agreement and Definitions:

1.0                               Term of Agreement:  Company shall employ
Executive and Executive accepts such employment for a period beginning on the
date of this Agreement and ending the 31st day of December, 2009, subject to the
terms and condition set forth herein, unless earlier termination of the
agreement shall occur in accordance with the subsequent provisions set forth
herein.

1.1                               Automatic Extension of Agreement Term:  Not
withstanding the foregoing, if this Agreement shall not have been terminated in
accordance with the provisions herein on or by the 31st day of December, 2009;
the term of this Agreement shall be extended automatically without further
action by either party such that at every moment of time thereafter, the term
shall be one year.

Provided, however, during such period of automatic extension of the term, this
Agreement may be terminated in accordance with the termination provisions of
this Agreement as set forth in Sections 10 and 11.

1.2                               Definitions: The following definitions shall
be used in the interpretation of this Agreement.

1.2.1                     Employment on an active full time basis means the
Executive’s professional services shall be substantially devoted to Company. 
Although prior approval by the Company of Executive’s employment by third
parties is not required, the Company shall have the right to review any
employment of Executive by any entity and shall have the right to require
Executive to abandon any unsuitable employment as may be determined by Company
or any activities competitive with Company. The term Aactive full time basis
includes the requirement that Executive refrain from any activities which
interfere with Executive’s Company duties.

1.2.2                     Year, Month, Week and Day, unless otherwise provided
in this agreement, the word “year” shall be construed to mean a calendar year of
365 days, the word “month” shall be construed to mean a calendar month, the word
“week” shall be construed to mean a calendar week of 7 days, and the word “day”
shall be construed to mean a period of 24 hours running from midnight to
midnight.

1.2.3                     Annual Base Salary is the sum of money regularly paid
by Company to Executive each year of the term of this Agreement pursuant to
provisions of Section 8.0 of this Agreement.

1


--------------------------------------------------------------------------------


1.2.4                     Customary payroll practices are those policies and
procedures routinely followed by the Company concerning the time and method of
payment of compensation to its employees as may from time to time be adopted by
the Company during course of this Agreement.

1.2.5                   Company policies are those written policies adopted by
the Company and/or customary practices routinely followed by the Company which
may from time to time be adopted by the Company during the course of the
Agreement.  The parties acknowledge the Company may from time to time reasonably
enact new policies or alter existing policies.

1.2.6                     Organization as used herein shall be broadly defined
to include any business, civic or community group or entity.

1.2.7                     Willful Misconduct is any act performed with a
designed purpose or intent on the part of a person to do wrong.

1.2.8                     Gross misappropriation of funds shall be any
misappropriation of company funds by any means which is intentional and not of
an inconsequential nature or amount.

1.2.9                     Disability shall mean either (i) that the Executive is
incapable of engaging in any substantial gainful occupation by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or to last for a continuous period of not less than twelve (12)
months, or (ii) that the Executive is, by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a  continuous  period of not less than twelve (12) months,
receiving income replacement benefits for a period of not less than three(3)
months under an accident and health plan covering employees of the company, or
as hereinafter modified pursuant to Section 409(a) of the Internal Revenue Code.

2.                                      Entire Agreement

2.0                                 With respect to the matters specified
herein, this Agreement contains the entire agreement between the parties and
supersedes all prior oral and written agreements, understandings and commitments
between the parties.  This Agreement shall not affect the provisions of any
other compensation, retirement or other benefit programs of Company to which
Executive is a party or of which he is a beneficiary.

3.                                      Validity

3.0                                 In the event that any provision of this
Agreement is held to be invalid, void or unenforceable, the same shall not
affect, in any respect whatsoever, the validity of any other provision of the
Agreement.

4.                                      Paragraphs and other headings

4.0                                 Paragraphs and other headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement.

5.                                      Successors

5.0                                 The rights and duties of a party hereunder
shall not be assignable by that party; provided, however, that this Agreement
shall be binding upon and inure to the benefit of any successor of Company, and
any such successor shall be deemed substituted for Company under the terms of
this Agreement.  The term Asuccessor@ as used herein shall include any person,
firm, corporation or other business entity which at any time, by merger,
purchase or otherwise, acquires all or substantially all of the assets or
business of company.

2


--------------------------------------------------------------------------------


6.                                      Designation of beneficiaries

6.0                                 If Executive should die during the term of
this Agreement, all such sums due to Executive hereunder shall be paid as
designated by Executive on the attached Beneficiary Designation Form.

6.1                                 The spouse of the Executive shall join in
any designation of a beneficiary other than the spouse.

6.2                                 If Executive wholly fails to designate a
beneficiary as provided for in this paragraph, or if the Executive’s spouse at
the time of his death shall not have joined in the designation of a beneficiary,
then the sums due Executive shall be paid to his estate.

7.                                      Duties

7.0                                 Company employs Executive upon an active
full-time basis, as Chairman of the Board of Directors and Chief Executive
Officer subject to the order and direction of the Board of Directors (“Board”)
of Company.

7.1                                 During the term of this Agreement Executive
shall devote substantially all of his time, attention, and best efforts to the
business of Company and its subsidiaries.  Executive shall perform such duties
and shall exercise such power and authority as delegated by the Board from time
to time provided that such duties are commensurate with the positions of
Chairman of the Board and Chief Executive Officer.  Executive may engage in
other non-business activities such as charitable, educational, religious and
similar types of activities so long as such activities do not prevent the
performance of Executive’s duties herein or conflict in any material way with
the business of Company.  Notwithstanding the above, Executive shall be
permitted to serve as a Director or Trustee of other organizations, in
accordance with the policies of Company.

7.2                                 The duties of Chairman of the Board and
Chief Executive Officer shall be defined using a written job definition,
developed by an executive compensation committee appointed by the Board of
Directors.  The Board shall consult with Executive in the development of the
written job definition.  Executive and said written job definition shall be
subject to any systematic evaluation system(s) that the Board may from time to
time employ.

7.3                                 Executive’s duties shall be performed
principally at Company’s headquarters located in Paola, Kansas.  During the term
of the Agreement, it is understood that Company expects to maintain its
principal place of business in Paola, Kansas.  If the requirements of Company,
as determined by the Board, make it desirable to relocate the principal offices
of Company to another location during any period of employment, Executive will
be consulted in advance of any such relocation.  Unless Executive otherwise
consents, the principal place of Executive’s employment shall be within a 50
mile radius of Paola, Kansas.

8.                                      Salary, Bonus, Benefits, Additional
Compensation

8.0                               Annual Base Salary.

Executive shall receive an annual base salary of $286,125.00 payable according
to the customary payroll practices of Company and subject to all required
withholding taxes.  The compensation committee of Board, in its discretion, may
increase this annual base salary upon relevant circumstances.  Executive will be
reviewed at least annually.  At least every two years compensation committee
will review Executive’s annual base salary for competitiveness and
appropriateness in the industry.  Any increase in annual base salary awarded to
the Executive by Company, shall constitute a new annual base salary for the
purpose of this Agreement. To be effective such changes in the annual base
salary shall be in writing signed by the Company.

3


--------------------------------------------------------------------------------


8.1                               Bonus.

8.1.1                     Standard Company Bonuses.  Executive shall be eligible
to receive, in addition to his salary, any contributions or sums specified as
additional compensation through any established plan or policy of Company which
is available to senior executives as compensation over and above established
salaries.

8.1.2                     Annual Executive Bonus.  In addition, Executive shall
be entitled to receive a yearly annual bonus.  The amount of such bonus shall be
based upon criteria established by the compensation committee of Board and may
include either or both stock and cash.  Provided, however, such bonus shall not
exceed fifty percent (50%) of Executive’s annual base salary in effect for the
period for which the bonus is granted.  During the term of this Agreement, the
yearly annual bonus shall be paid not later than January 31 of the calendar year
following annual bonus year.

8.2                               Benefits.

8.2.0                        Executive shall be entitled to receive all benefits
generally made available to executives of Company as may from time to time be in
effect.

8.2.1                        Executive shall be entitled, in addition to life
insurance coverage in effect for all employees, to a life insurance policy in
the amount of $240,000.00 all premiums to be paid by Company.

8.2.2                        Executive shall be entitled to participate, during
the term of the Agreement, under the terms and conditions thereof, in any group
life, medical, dental or other health and welfare plans generally available to
management personnel of Company which may be in effect from time to time;
provided that nothing herein shall require the Company to establish or maintain
such plans.

8.2.3                        Executive Expenses. Executive shall be entitled to
reimbursement for business expenses.  Executive shall be expected to incur
various business expenses customarily incurred by persons holding like
positions, including but not limited to traveling, entertainment and similar
expenses, all of which are to be incurred by Executive for the benefit of
Company.  Executive shall be subject to Company=s policies regarding the
reimbursement and non-reimbursement of said expense.  Executive acknowledges
that Company policies do not necessarily provide for the reimbursement of all
expenses.

8.2.4                        Special Executive Allowance.  Company agrees to pay
reasonable room, board, travel, and sponsored event expenses of Executive’s
spouse on three (3) business trips per year of Executive’s choice.

8.2.5                        Accounting.  Executive shall account to Company for
any reimbursement or payment of such expenses in such a manner as Company
practices may from time to time require.  Subject to Company’s policy regarding
the payment of reimbursable expenses, Company shall reimburse Executive for such
expenses from time to time, at Executive’s request.

8.2.6                        Executive shall be entitled to reimbursement, not
to exceed $5,000.00 for the term of the agreement, for home office use,
including, but not limited to, an appropriate computer/modem installation,
printer, desk, chair, and such business related supplies as are used for
Company’s business.

8.2.7                        Company shall indemnify and hold Executive harmless
for any legal fees and expenses incurred by Executive in the performance of his
duties as a result of civil or criminal actions against him in accordance with
the indemnification provisions of the Articles of Incorporation and Bylaws of
Company.

8.2.8                        During (i) the term of this Agreement, (ii) the
twelve month period following the termination of this Agreement as a result of
death, (iii) a two year period following the termination of this Agreement as a
result of disability, (iv) a three year period following termination of this
Agreement by Executive for material breach or good cause, and (v) a three year
period following a termination of this Agreement by Company without cause;
Company shall pay to Executive, or his estate if he be deceased, a sum as
reimbursement for reasonable out-of-pocket expenses incurred for third-party
professional financial and tax advice provided by a licensed professional of
Executive’s choice, or the choice of Executive=s designated

4


--------------------------------------------------------------------------------


beneficiary, or in the absence of a designated beneficiary his estate if he be
deceased.  Provided, however, that in (i) above, the sum shall not exceed ten
percent (10%) of Executive’s annual base salary for that year; (ii) above, the
sum shall not exceed ten percent (10%) of Executive’s annual base salary for
that year; (iii), (iv) and (v) above, the sum shall not exceed ten percent
(10%), each year, of Executive’s annual base salary at the time of Executive’s
disability or time of termination.

8.2.9                        Executive shall be provided with a personal
automobile under arrangements equivalent to those currently in effect with
respect to other Company executives and of equivalent size and features as
presently driving.

8.3                                 Additional Compensation.

Executive shall be eligible to receive, in addition to his salary, any
contributions or sums specified for additional compensation through any
established plan or policy of Company which is available to senior executives as
compensation over and above established salaries, including but not limited to
stock options.

8.4                                 Tax Liability.

Any tax liability which these benefits create for Executive will be the sole
responsibility of Executive.

9.                                      Protection of Company’s Interests

9.0                                 During the term of this Agreement Executive
shall not directly or indirectly engage in competition with, and/or not own any
interest in any business which competes with, any business of Company; provided,
however, that the provisions of this Section 9 shall not prohibit his ownership
of not more than 5% of voting stock of any publicly held corporation.

9.1                                 Except for actions taken in the course of
his employment hereunder, at no time shall Executive divulge, furnish or make
accessible to any person any information of a confidential or proprietary nature
obtained by him while in the employ of Company.  Upon termination of his
employment by Company, Executive shall return to Company all such information
which exists in writing or other physical form and all copies thereof in his
possession or under his control.

9.2                                 Company, its successors and assigns, shall,
in addition to Executive’s services, be entitled to receive and own all of the
results and proceeds of said services (including, without limitation, literary
material and other intellectual property) produced or created during the term of
Executive’s employment hereunder.  Executive will, at the request of Company,
execute such assignments, certificates or other instruments as Company may from
time to time deem necessary or desirable to evidence, establish, maintain,
protect, enforce or defend its right or title to any such material.

10.                               Termination by Company

10.0                           Company shall have the right to terminate this
Agreement under the following circumstances:

(i)                                  Upon the death of Executive;

(ii)                               Upon the disability of Executive;

(iii)                            Upon material breach or good cause;

(iv)                              Upon written notice by Company without cause;
and

(v)                                 Upon written notice by Company, during the
period of automatic extension of the term of Company’s intention to have this
Agreement expire in one year.

10.1         If Executive dies before his employment with Company is otherwise
terminated, Executive’s designated beneficiary, or in the absence of a
designated beneficiary, the estate of the Executive, will receive all sums due
under the Split Dollar Agreement and Deferred Compensation Agreement between
Executive

5


--------------------------------------------------------------------------------


and TeamBank, N. A. then in existence.  In the event the total amount paid to
the beneficiaries or the estate of Executive is less than $500,000.00, Company
shall pay to the designated beneficiary of Executive, or in the absence of a
designated beneficiary, to the estate of Executive, as soon as reasonably
practical, a sum equal to the difference between the total amount paid under the
Split Dollar Agreement and $500,000.00.  Under this section it is the intent of
the Company and Executive that the Executive=s beneficiary, or in the absence of
a designated beneficiary, to the estate of Executive, receive in total death
benefits shall not be less than $500,000.00. Company may purchase life insurance
to cover all or any part of its obligations contained in this section. Executive
agrees to take a physical examination to facilitate the Company=s purchase of
such insurance.  In the event that Executive is uninsurable, Company may elect
to disperse any funds owed by Company under this section in equal monthly
payments over the remaining period of the year of Executive’s death, or if less
than six (6) months, over a period of twelve (12) consecutive months. 
Executive’s dependents will also be entitled to:

 

(i)                                     All Company insured and self insured
medical and dental plans in which Executive was participating immediately prior
to termination, provided however, that if Company so elects, or such continued
participation is not possible under the general terms and conditions of such
plans or under such policies, Company shall, in lieu of the foregoing, arrange
to have issued for the benefit of Executive’s dependents equivalent benefits (on
an after-tax basis); provided, further that, in no event shall Executive’s
dependents be required to pay any premiums or other charges in an amount greater
than that which Executive would have paid in order to participate in Company’s
plans and policies.

Entitlement (i) above shall be maintained in effect for the continued benefit of
Executive’s dependents for a period of twelve (12) months after the date of
termination due to death.

10.2                           With respect to any termination by Company for
disability as defined above in 1.2.9, the specifics of the basis of termination
shall be communicated to Executive in writing at least thirty (30) days before
the date on which the termination is proposed to take effect.  Executive shall
have until the effective date of the notice to cure or remedy such disability
and/or correct the misconception of the disability.  If this Agreement is
terminated for disability, any questions as to the existence of the Total and
Permanent disability of Executive as to which Executive and Company cannot agree
shall be determined in writing by a qualified independent physician mutually
acceptable to Executive and Company.  If Executive and Company cannot agree as
to a qualified independent physician, each shall appoint such a physician and
those two physicians shall select a third physician who shall make such
determination in writing.  If there is disagreement by Executive and Company as
to the disability of Executive, the effective date of the termination will be
extended a reasonable time to allow for a determination by a physician, as
described above.  Any refusal by Executive to submit to a medical examination
for the purpose of certifying disability under this section shall be deemed to
constitute conclusive evidence of Executive’s disability.  If Executive is
disabled before their employment with Company is otherwise terminated, Company
shall continue to pay the current annual base salary for three (3) years to the
Executive, or if the Executive is totally incapacitated, to his appointed
guardian, at the time he is determined to be disabled.  Whenever compensation is
payable to Executive hereunder, during a time when they are disabled, pursuant
to the terms of any insurance provided by Company, the compensation payable to
them hereunder shall be inclusive of any such disability insurance and shall not
be in addition thereto.  If this agreement is terminated for disability
Executive shall also be entitled to:

(i)                                     All Company insured and self insured
medical and dental plans in which Executive was participating immediately prior
to termination paid for by the company for a period of one year provided,
further that, in no event shall Executive be required to pay any premiums or
other charges in an amount greater than that which Executive would have paid in
order to participate in Company’s plans and policies.

(ii)                                  The group individual life insurance
policies of Company then in effect for Executive, and the life insurance
contained within section 8.2.1; provided, further that, in no event shall
Executive be required to pay any premiums or other charges in an amount greater
than that which Executive would have paid in order to participate in Company’s
plans and policies.

(iii)                               All such Bonuses and Other Compensation as
provided for in Section 8 above, it being understood, however, that all such
payments due, if made pursuant to this clause shall be paid in cash within
thirty (30) days of the date of termination.  All stock options granted by
Company to

6


--------------------------------------------------------------------------------


Executive under any provision of Section 8 or granted by Company to Executive
prior to the date hereof will accelerate and become immediately exercisable;

(iv)                              Company shall pay Executive a sum equal to the
Paola Country Club membership dues for one (1) year;

(v)                                 Company shall transfer to Executive title of
the personal car, furnished Executive by Company, in use at the time of the
termination.

10.3                           For purposes of this Agreement, material breach
and good cause shall mean willful misconduct in following the legitimate
directions of the compensation committee of the Board of Directors; commission
of a significant act of dishonesty, deceit or breach of fiduciary duty in the
performance of Executive’s duties; gross misappropriation of Company funds or
property; habitual drunkenness; excessive absenteeism not related to illness,
sick leave or vacations.  Provided, however, Executive shall be entitled to
notice of any acts which the Board considers to be misconduct or excessive
absenteeism as described in this paragraph.  Such notice shall include the
specifics of the basis for possible termination and shall be communicated to
Executive in writing at least thirty (30) days prior to any such intended
termination.  Prior to any such termination, if requested before the effective
date of the intended termination, Executive shall be given a reasonable period
of time in which to show that he has corrected any specified deficiencies.  Upon
the cure or remedy of such deficiencies, the Company shall rescind its notice of
termination.  If there is any question about the effective correction of the
deficiencies, a decision will be sought from a lawyer agreed to by Company and
Executive.  If the Company and Executive cannot agree on a lawyer, each will
pick a lawyer who will together pick a lawyer who will render a decision.

If this agreement is terminated for material breach or good cause, Executive
shall be entitled to:

(i)                                     All Company insured and self insured
medical and dental plans in which Executive was participating immediately prior
to termination; and

(ii)                                  The group individual life insurance and
disability insurance policies of Company then in effect for Executive; provided,
however, that if Company so elects, or such continued participation is not
possible under the general terms and conditions of such plans or under such
policies, Company shall, in lieu of the foregoing, arrange to have issued for
the benefit of Executive and Executive’s dependents equivalent benefits (on an
after-tax basis); provided, further that, in no event shall Executive be
required to pay any premiums or other charges in an amount greater than that
which Executive would have paid in order to participate in Company’s plans and
policies.

Entitlement of (i) and (ii) of this section shall be maintained in effect for
the continued benefit of Executive and his dependents for a period of six (6)
months after the date of termination or until the commencements of each
equivalent benefit from Executive’s new employer, but not to be provided longer
than six (6) months.

10.4                           Company shall be entitled to terminate this
Agreement without cause upon ninety (90) days written notice to Executive.  If
Company shall so terminate this Agreement, Executive shall be entitled to:

(i)                                     All Company insured and self insured
medical and dental plans in which Executive was participating immediately prior
to termination; and

(ii)                                  The group individual life insurance and
disability insurance policies of Company then in effect for Executive; provided,
however, that if Company so elects, or such continued participation is not
possible under the general terms and conditions of such plans or under such
policies, Company shall, in lieu of the foregoing, arrange to have issued for
the benefit of Executive and Executive’s dependents equivalent benefits (on an
after-tax basis); provided, further that, in no event shall Executive be
required to pay any premiums or other charges in an amount greater than that
which Executive would have paid in order to participate in Company’s plans and
policies.

Entitlement of (i) and (ii) of this section shall be maintained in effect for
the continued benefit of Executive and his dependents for a period of three (3)
years after the date of termination or until the commencement of each equivalent
benefit from Executive’s new employer, but not to be provided longer than three
(3) years after the date of termination.

7


--------------------------------------------------------------------------------


(iii)                               A furnished office, equivalent to his
Company office, from which to operate for a period of one (1) year or until
Executive accepts employment with another employer, which ever occurs first. 
Executive’s office will be provided, at Company’s expense, with a desk;
credenza; conference table; phone; access to fax for outgoing and incoming
faxes; computer, software, and printer.  All of the above will be equivalent to
what Executive was using at the time of termination.

(iv)                              A cash payment equal to the present value
(based on a discount rate of 5%) of Executive’s annual base salary hereunder for
the remainder of the term of the Agreement, or for one (1) year, which ever is
longer, payable within thirty (30) days of the date of such termination;

(v)                                 All such Bonuses and Other Compensation as
provided for in Section 8 above, it being understood, however, that all such
payments due, if made pursuant to this clause shall be paid in cash within
thirty (30) days of the date of termination.  All stock options granted by
Company to Executive under any provision of Section 8 or granted by Company to
Executive prior to the date hereof will accelerate and become immediately
exercisable;

(vi)                              A sum as reimbursement for reasonable
out-of-pocket expenses incurred for third-party professional financial and tax
advice provided by a licensed professional of Executive’s choice for a period of
three (3) years after the date of termination, sum not to exceed, in any one
year, twenty-ten percent (10%) and in the aggregate, thirty percent (30%) of
Executive’s base salary, as provided in Section 8;

(vii)                           A sum as reimbursement for reasonable
out-of-pocket expenses incurred for out-placement advice and counseling provided
by a professional placement agency and/or recruiter of Executive’s choice for a
period of twelve (12) months after date of termination, sum not to exceed ten
percent (10%) of Executive’s base salary, as provided in Section 8;

(viii)                        Company shall pay Executive a sum equal to the
Paola Country Club membership dues for one (1) year;

(ix)                                Company shall transfer to Executive title of
the personal car, furnished Executive by Company, in use at the time of the
termination.

10.5                           Company shall be entitled to terminate this
Agreement during the period of automatic extension of the term as set forth in
Section 1.1, by giving written notice to Executive of the Company’s intention to
have the term of this Agreement expire one year from the date of such
notification.  If Company shall so terminate this agreement, Executive shall be
entitled only to those benefits provided under existing law.

10.6                           Company may purchase life insurance to cover all
or any part of its obligations contained in this paragraph and Executive agrees
to take a physical examination to facilitate the placement of such insurance. 
In the event that Executive is uninsurable, Company may elect to disperse the
funds due in equal monthly payments over the remaining period of the year due,
or if less than six (6) months, over a period of twelve (12) consecutive months.

11.                               Termination by Executive

11.0                           Executive shall have the right to terminate this
Agreement under the following circumstances:

(i)                                  Upon material breach or good cause;

(ii)                               Upon written notice to the Chief Executive
Officer without cause; and

(iii)                            Company is sold as set forth in paragraph 11.4
below.

11.1                           For purposes of this Agreement, a material breach
by Company of the terms of this Agreement shall entitle Executive, upon written
notice to the Board of Directors, to terminate his services under this Agreement
effective thirty (30) days from and after receipt of such notice by Board.  Such
notice shall include a specific description of such breach and Board shall have
until the effective date of the notice to cure or remedy such breach.  Upon the
cure or remedy of such breach, Executive shall rescind his notice of
termination.  For purposes of this Agreement, a termination for good cause by
Executive shall be based upon the following action by the Board:  a failure,
without good cause or Executive’s consent to continue Executive as Chairman and
Chief Executive Officer of Company and a director of Company; a failure,

8


--------------------------------------------------------------------------------


without good cause or Executive’s consent to continue to vest Executive with the
power and authority of Chairman and Chief Executive Officer of Company; the
loss, without good cause or Executive’s consent,  of any significant duties or
responsibilities attending such office.  Upon the occurrence of any happening
which would authorize Executive to terminate his employment for good cause,
Executive shall notify Board in writing within sixty (60) days following such
occurrence or Executive shall be deemed to have waived his right to terminate
this Agreement for such occurrence.  Board shall have until the effective date
of the notice to cure or remedy such good cause occurrence.  Upon the cure or
remedy of such good cause occurrence, Executive shall rescind his notice of
termination.  Upon termination of employment by Executive for material breach or
good cause, Executive shall be entitled to:

(i)                                     All company insured and self insured
medical and dental plans in which Executive was participating immediately prior
to termination; and

(ii)                                  The group individual life insurance and
disability insurance policies of Company then in effect for Executive; provided,
however, that if Company so elects, or such continued participation is not
possible under the general terms and conditions of such plans or under such
policies, Company shall, in lieu of the foregoing, arrange to have issued for
the benefit of Executive and Executive’s dependents equivalent benefits (on an
after-tax basis); provided, further that, in no event shall Executive be
required to pay any premiums or other charges in an amount greater than that
which Executive would have paid in order to participate in Company’s plans and
policies.

Entitlement of (i) and (ii) of this section shall be maintained in effect for
the continued benefit of Executive and his dependents for a period of three (3)
years after the date of termination or until the commencement of each equivalent
benefit from Executive’s new employer, but not to be provided longer than three
(3) years after the date of termination.

(iii)                               A furnished office, equivalent to his
Company office, from which to operate for a period of one (1) year or until
Executive accepts employment with another employer, which ever occurs first. 
Executive’s office will be provided, at Company expense, with a desk; credenza;
conference table; phone; access to fax for outgoing and incoming faxes;
computer, software, and printer.  All the above will be equivalent to what
Executive was using at the time of termination;

(iv)                              A cash payment equal to the present value
(based on a discount rate 5%) of Executive’s base salary hereunder for the
remainder of the term of the Agreement, or for one (1) year, which ever is
longer, payable within thirty (30) days of the date of such termination;

(v)                                 A sum as reimbursement for reasonable
out-of-pocket expenses incurred for out-placement advice and counseling provided
by a professional placement agency and/or recruiter of Executive’s choice for a
period of twelve (12) months after date of termination, sum not to exceed fifty
(50) percent of Executive’s base salary;

(vi)                              Company shall pay Executive a sum equal to the
Paola Country Club membership dues for one (1) year; and

(vii)                           Company shall transfer to Executive title of the
personal car, furnished Executive by company, in use at the time of the
termination.

11.2                           Company may purchase life insurance to cover all
or any part of its obligations contained in this paragraph and Executive agrees
to take a physical examination to facilitate the placement of such insurance. 
In the event that Executive is uninsurable, Company may elect to disperse the
funds due in equal monthly payments over the remaining period of the year due,
or if less than six (6) months, over a period of twelve (12) consecutive months.

11.3                           Executive shall be entitled to terminate this
Agreement without cause upon ninety (90) days written notice to Company.  If
Executive shall so terminate this Agreement, Executive shall be entitled to
those benefits provided under existing law.

11.4                           If Company is (or substantially all of its assets
are) sold to or combined with another entity, Executive shall have the exclusive
right and option to approve any resulting salary, employment contract, benefits,
title, duties and/or responsibilities of Executive if the entity offers
Executive continuing employment with the entity or in the alternative Executive
shall be entitled to terminate

9


--------------------------------------------------------------------------------


this Agreement for good cause and shall have all of the entitlements set forth
in Section 11.1 (i) through (ix) except the entitlement provided for in (iv)
which shall be void in these circumstances and the following shall be
substituted therefore; A(iv) A cash payment equal to the present value (based
upon a discount rate of 5%) of Executives base after-tax salary hereunder for
the remainder of the term of this Agreement, or for three (3) years, which ever
is longer, payable within thirty days of the date of such termination.

Executive shall also be entitled to:

(i)                                     All Company insured and self insured
medical and dental plans in which Executive was participating immediately prior
to termination; and

(ii)                                  The group individual life insurance and
disability insurance policies of Company then in effect for Executive; provided,
however, that if Company so elects, or such continued participation is not
possible under the general terms and conditions of such plans or under such
policies, Company shall, in lieu of the foregoing, arrange to have issued for
the benefit of Executive and Executive’s dependents equivalent benefits (on an
after-tax basis); provided, further that, in no event shall Executive be
required to pay any premiums or other charges in an amount greater than that
which Executive would have paid in order to participate in Company’s plans and
policies.

Entitlement of (i) and (ii) of this section shall be maintained in effect for
the continued benefit of Executive and his dependents for a period of three (3)
years after the date of termination or until the commencement of each equivalent
benefit from Executive’s new employer, but not to be provided longer than three
(3) years after the date of termination.

(iii)                               A furnished office, equivalent to his
Company office, from which to operate for a period of one (1) year or until
Executive accepts employment with another employer, which ever occurs first. 
Executive’s office will be provided, at Company’s expense, with a desk;
credenza; conference table; phone; access to fax for outgoing and incoming
faxes; computer, internet, software, and printer.  All of the above will be
equivalent to what Executive was using at the time of termination.

(iv)                              All such Bonuses and Other Compensation as
provided for in Section 8 above, it being understood, however, that all such
payments due, if made pursuant to this clause shall be paid in cash within
thirty (30) days of the date of termination.  All stock options granted by
Company to Executive under any provision of Section 8 or granted by Company to
Executive prior to the date hereof will accelerate and become immediately
exercisable;

(v)                                 Company shall pay Executive a sum equal to
the Paola Country Club membership dues for one (1) year;

(vi)                              Company shall transfer to Executive title of
the personal car, furnished Executive by Company, in use at the time of the
termination.

12.                               Consequences of Breach

12.0                           If this Agreement is terminated pursuant to
Section 11.01 hereof, or if Company shall terminate Executive’s employment under
this Agreement in any other way that is a breach of this Agreement by Company,
the following shall apply:

(i)                                     The parties believe that because of the
limitations of Section 11 the payments to Executive do not constitute “Excess
Parachute Payments” under Section 280G of the Internal Revenue Code of 1954, as
amended (the “Code”).  Notwithstanding such belief, if any benefit under the
preceding paragraph is determined to be an “Excess Parachute Payment” Company
shall pay Executive an additional amount (“Tax Payment”) such that (x) the
excess of all Excess Parachute Payments (including payments under this sentence)
over the sum of excise tax thereon under Section 4999 of the Code and income tax
thereon under Subtitle A of the Code and under applicable state law is equal to
(y) the excess of all Excess Parachute Payments (excluding payments under this
sentence) over income tax thereon under Subtitle A of the Code and under
applicable state law.

10


--------------------------------------------------------------------------------


13.                               Tax “Gross-Up” Provision

13.0                           If any payment due Executive under this Agreement
results in Executive’s liability for an excise tax (“parachute tax”) under
Section 49 of the Internal Revenue Code of 1986, as amended (the “Code”), the
Company will pay to Executive, after deducting any Federal, state or local
income tax imposed on the payment, an amount sufficient to fully satisfy the
“parachute tax” liability.  Such payment shall be made to Executive no later
than thirty (30) days prior to the due date of the “parachute tax”.

14.                               Mitigation and Offset

14.0                           Executive shall not be required to mitigate the
amount of any payment provided for in this Agreement by seeking employment or
otherwise, nor to offset the amount of any payment provided for in this
Agreement by amounts earned as a result of Executive’s employment or
self-employment during the period he is entitled to such payment.

15.                               Remedies

15.0                           Company recognizes that because of Executive’s
special talents, stature and opportunities in the financial services industry,
in the event of termination by Company hereunder (except under Section 10.0), or
in the event of termination by Executive under Section 11, before the end of the
agreed term, Company acknowledges and agrees that the provisions of this
Agreement regarding further payments of base salary, bonuses and the
exerciseability of stock options constitute fair and reasonable provisions for
the consequences of such termination, do not constitute a penalty, and such
payments and benefits shall not be limited or reduced by amounts Executive might
earn or be able to earn from any other employment or ventures during the
remainder of the agreed term of this Agreement.

16.                               Binding Agreement

16.0                           This Agreement shall be binding upon and inure to
the benefit of Executive, his heirs, distributes and assigns and company, its
successors and assigns.  Executive may not, without the express written
permission of the Company, assign or pledge any rights or obligations hereunder
to any person, firm or corporation.

17.                               Arbitration

17.0                           Company and Executive agree that any dispute or
claim concerning this Agreement, or the terms and conditions of employment under
this Agreement, shall be settled by arbitration.  The arbitration proceedings
will be conducted under the Commercial Arbitration Rules of the American
Arbitration Association in effect at the time a demand for arbitration under the
Rules is made.  The decision of the arbitrators, including determination of the
amount of any damages suffered, will be exclusive, final and binding on Company
and Executive, their heirs, executors, administrators, successors and assigns. 
Each party will bear that party’s own expenses in the arbitration proceedings
for arbitrators’ fees and attorney fees, for that party’s witnesses, and other
expenses of presenting the case.  Other arbitration costs, including
administrative fees and fees for records or transcripts, will be borne equally
by Company and Executive.

18.                               Amendment; Waiver

18.0                           This instrument contains the entire agreement of
the parties with respect to the employment of Executive by Company and
supersedes any prior Agreement between Company and Executive (it being
understood, however, that this agreement shall not affect any stock options
granted to Executive prior to the date hereof).  No amendment or modification of
this Agreement shall be valid unless evidenced by a written instrument executed
by the parties hereto.  No waiver by either party of any breach by the other
party of any provision or condition of this Agreement shall be deemed a waiver
of any similar or dissimilar provision or condition at the same or any prior or
subsequent time.

11


--------------------------------------------------------------------------------


19.                               Governing Law

19.0                           This Agreement shall be governed by and construed
in accordance with the laws of the State of Kansas.

20.                               Notices

20.0                           All notices which a party is required or may
desire to give to the other party under or in connection with this Agreement
shall be given in writing by addressing the same to the other party as follows:

If to Executive, to:

Robert J. Weatherbie

2205 Lakeview Drive

Paola, Kansas 66071

If to Company, to:

Team Financial, Inc.

Chairman of Compensation Committee

8 West Peoria

Paola, Kansas 66071

or at such other place as may be designated in writing by like notice.  Any
notice shall be deemed to have been given within forty-eight (48) hours after
being addressed as required herein and deposited, first-class postage prepaid,
in the United States mail.

IN WITNESS THEREOF, the parties have executed this agreement this 23rd day of
January, 2007, effective as of the day and year first above written.

 

TEAM FINANCIAL, INC.

 

 

 

By:

/s/ Denis A. Kurtenbach

 

 

Denis A. Kurtenbach

 

Chairman of Compensation Committee

 

 

 

ROBERT J. WEATHERBIE

 

 

 

By:

/s/ Robert J. Weatherbie

 

 

 

 

Executive

 

12


--------------------------------------------------------------------------------